Exhibit 10.1 Stock Purchase Agreement Dated as of October 14, 2009 By and Among Richard Granville and Belmont Partners, LLC and Cinnabar Ventures, Inc. 1 TABLE OF CONTENTS Section 1. Construction and Interpretation 3 1.1. Principles of Construction. 3 Section 2.The Transaction 4 2.1. Purchase Price: 4 2.2. Transfer of Shares and Terms of Payment: 4 2.3. Closing. 4 2.4. Escrow Shares 5 2.5 Additional Consideration 5 Section 3.Representations and Warranties 5 3.1. Representations and Warranties of the Seller and the Company. 5 3.2. Covenants of the Seller and the Company. 7 3.3. Representations and Warranties of the Purchaser 8 Section 4.Miscellaneous 9 4.1. Expenses. 10 4.2. Governing Law. 10 4.3. Resignation of Old and Appointment of New Board of Directors. 10 4.4. Indemnification. 10 4.5. Disclosure. 11 4.6. Notices. 11 4.7. Parties in Interest. 11 4.8. Entire Agreement. 11 4.9. Amendments. 12 4.10. Severability. 12 4.11. Counterparts 12 4.12. Spin Out 12 4.13. Asset Acquisition 12 2 Stock Purchase Agreement This stock purchase agreement (“Agreement”), dated as of October 14, 2009, is entered into by and among Cinnabar Ventures, Inc. (“Cinnabar” or the “Company”) and Belmont Partners, LLC (the “Seller”), and Richard Granville (“Purchaser” and together with the Company and the Seller, the “Parties”). W i t n e s s e t h: Whereas, the Seller, is a shareholder of Cinnabar, a corporation organized and existing under the laws of the State of Nevada, and owns and/or controls five million (5,000,000) shares of the Company, which represents approximately 78.86% of the issued and outstanding common stock of the Company, (the “Stock”); and Whereas, the Purchaser desires to acquire the Stock from Seller. Now, Therefore, in consideration of the foregoing recitals and the mutual promises, representations and covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1. Construction and Interpretation 1.1. Principles of Construction. (a) All references to Articles, Sections, subsections and Appendixes are to Articles, Sections, subsections and Appendixes in or to this Agreement unless otherwise specified.The words “hereof,” “herein” and “hereunder” and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular provision of this Agreement.The term “including” is not limiting and means “including without limitations.” (b) In the computation of periods of time from a specified date to a later specified date, the word “from” means “from and including;” the words “to” and “until” each mean “to but excluding;” and the word “through” means “to and including.” (c) The Table of Contents hereto and the Section headings herein are for convenience only and shall not affect the construction hereof. (d) This Agreement is the result of negotiations among “the Parties” and has been reviewed by each Party’s counsel.Accordingly, this Agreement shall not be construed against any Party merely because of such Party’s involvement in its preparation. (e) Wherever in this Agreement the intent so requires, reference to the neuter, masculine or feminine shall be deemed to include each of the other, and reference to either the singular or the plural shall be deemed to include the other. 3 Section 2.The Transaction 2.1.
